Citation Nr: 0423921	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-32 659	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Determination of proper initial rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) effective 
as of April 28, 1994 but prior to September 22, 1995.

2.  Determination of proper initial rating in excess of 30 
percent for PTSD effective as of September 22, 1995 but prior 
to November 7, 1996.

3.  Determination of proper initial rating in excess of 50 
percent for PTSD effective as of November 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1970.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and March 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The case was subsequently 
transferred to the RO in St. Petersburg, Florida.  At 
present, after remand to the RO in January 1999 and May 2003, 
the veteran's case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  As of April 28, 1994 but prior to September 22, 1995 the 
veteran's PTSD did not more nearly approximate a disability 
characterized by definite (distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large) impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

3.  As of September 22, 1995 but prior to November 7, 1996, 
the veteran's PTSD did not more nearly approximate a 
disability characterized by considerably impaired ability to 
establish and maintain effective or favorable relationships 
with people, and with psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.

4.  As of November 7, 1996, the veteran's PTSD has not more 
nearly approximated a disability characterized by severely 
impaired ability to establish and maintain effective or 
favorable relationships with people, and with psychoneurotic 
symptoms of such severity and persistence that result in 
severe impairment in the ability to obtain or retain 
employment.  In addition, his PTSD, has not more nearly 
approximated a disability characterized by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for PTSD, effective as of 
April 28, 1994 but prior to September 22, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1996); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for the assignment of an initial disability 
evaluation in excess of 30 percent for PTSD, effective as of 
September 22, 1995 but prior to November 7, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996); Fenderson v. West, 12 Vet. App. 119 (1999).

3.  The criteria for the assignment of an initial disability 
evaluation in excess of 50 percent for PTSD, effective as of 
November 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2003); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996); Fenderson 
v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
implementing regulations, in reference to the issue addressed 
in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased initial rating via the various RO letters, rating 
decisions, statement of the case, and supplemental statements 
of the case issued from 1994 to 2004.  In addition, via 
November 2002 and June 2003 RO letters, and the April 2004 
supplemental statement of the case, the veteran was provided 
with specific information concerning changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes the veteran 
identified the existence of relevant records from the Vet 
Center in Babylon, New York.  However, upon a request of the 
veteran's records, the Vet Center notified the RO in a 
November 2003 letter that the veteran was not a known patient 
at this facility.  Subsequently, in a December 2003 letter, 
the RO notified the veteran of such development and provided 
him with an additional opportunity to submit these records if 
such were in his possession.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim on appeal.  In particular, the RO asked the veteran 
to tell VA about any additional information or evidence that 
the veteran wanted VA to try and get for him and to send VA 
the evidence that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statements of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

Further, in reviewing the AOJ determination on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By information letters, and supplemental 
statements of the case, he has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the claimant would provide.  Thus, the Board finds 
that there has been no prejudice to the claimant that would 
warrant further notification or development.  As such, the 
claimant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

In this case, in an October 1994 rating decision, the veteran 
was granted service connection for PTSD and was assigned an 
initial rating of 10 percent, effective April 28, 1994, under 
Diagnostic Code 9411.  Subsequently, in an April 1997 rating, 
the veteran's award was increased to a 30 percent rating 
effective September 22, 1995.  And, in an April 2004 rating, 
his award was once again increased to a 50 percent rating 
effective November 7, 1996.  As noted above, the veteran is 
presently seeking increased initial ratings for each of the 
above described periods of time. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

I.  Applicable Law.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  The United States Court of Appeals for Veterans 
Claims (Court) held in DeSousa v. Gober that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  However, 
where compensation is awarded or increased "[p]ursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  38 
U.S.C.A. 
§ 5110(g) (West 2002).  As such, the Secretary is obligated 
to apply November 7, 1996 as the effective date for the 
revised criteria for mental disorders, and the revised Rating 
Schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996.  See 38 U.S.C.A. § 
5110(g)(West 2002); see Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).

The prior Rating Schedule envisioned that a 10 percent 
evaluation for PTSD was warranted where the claimant 
presented symptomatology which was less severe than that 
required to meet the criteria for a 30 percent evaluation, 
but also presented evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  Id.  The appellant only 
needed to meet one of these criteria to be granted a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 10 
percent schedular evaluation for mental disorders, including 
PTSD, contemplates occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

II.  Initial Rating in Excess of 10 Percent for PTSD 
effective as of April 28, 1994 but Prior to September 22, 
1995.

The relevant medical evidence includes a September 1994 VA 
examination report which indicates that the veteran was well 
dressed, groomed and very flushed.  He had some underlying 
irritability and was very manipulative, but his stream of 
mental activity and speech were all normal.  He did not have 
hallucinations, delusions or panic attacks.  He described he 
was mostly idle watching television and playing solitaire, 
but denied being depressed.  He also noted he did not sleep 
well because he had to get up to urinate, although he refused 
to have a prostate examination at this time.  He slept about 
4 to 5 hours per night and denied nightmares.  His insight 
was poor, his intellect dull in average, and his memory 
intact.  The veteran was diagnosed with alcohol, cannabis and 
cocaine dependency; and PTSD.

The evidence also includes records from the Northport VA 
Medical Center (VAMC) dated from 1992 to 1994, which reflect 
he was treated for various disorders including inguinal 
hernia and left shoulder problems.  The treatment records do 
not show the veteran received treatment for symptomatology 
related to his PTSD.   

In an October 1994 rating decision, service connection for 
PTSD was granted and a disability evaluation of 10 percent 
was assigned, effective April 28, 1994.  

Upon a review of the evidence, the Board finds that, 
effective as of April 28, 1994 but prior to September 22, 
1995, the veteran's PTSD was characterized by manipulative 
behavior, sedentary daily activities such as watching 
television and playing solitaire, difficulty sleeping, poor 
insight and intellect dull in average.  However, his stream 
of mental activity and speech were all normal, his memory was 
intact, and he did not have hallucinations, delusions, panic 
attacks or depression.  As such, the Board finds that his 
PTSD did not more nearly approximate a disability 
characterized by definite (distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large) impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 
(1996); see VAOPGCPREC 9-93 (November 1993).

As such, the Board finds that the preponderance of the 
evidence is against the assignment of an initial disability 
evaluation in excess of 10 percent for PTSD, effective as of 
April 28, 1994 but prior to September 22, 1995, under the old 
criteria for mental disorders.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  

III.  Initial Rating in Excess of 30 Percent for PTSD 
effective as of September 22, 1995 but Prior to November 7, 
1996.

Medical records from the Gainesville VAMC dated in 1995 
include May 1995 notations indicating the veteran reported 
heightened levels of anxiety, insomnia, hypervigilance, 
autonomic reactivity, social avoidance, flashbacks and 
nightmares that had been generally constant since the 
veteran's discharge from the service.  He also reported an 
increase from baseline that had persisted for approximately 
six months, as well as exacerbated subjective depression.

A September 1995 VA examination report further notes the 
veteran ceased working three months prior.  The veteran 
reported that he could not hold on to a job for unknown 
reasons, and that he was actively looking for a job and hoped 
to hold on to it.  Since returning from Vietnam, he felt 
melancholic, resentful and argumentative; was unable to sleep 
with occasional nightmares; and complained that his problems 
with the law were mostly related to his anger from Vietnam.  
He also denied any inpatient psychiatric care or any prior 
history of suicide attempts, although he had been recently 
treated at the Gainesville VAMC and refused medication and 
group therapy.  The objective medical findings noted he was a 
middle age man appropriately dressed, hygienically clean with 
no abnormalities of posture/gait, depressed mood, appropriate 
affect, no evidence of psychosis, intact cognition and no 
suicidal/homicidal ideation.  The veteran was diagnosed with 
PTSD.  

Lastly, the Board notes that the September 1995 VA 
examination report also includes two separate addendums.  The 
first addendum notes the veteran disputed the examiner's 
observation that he was capable of gainful employment as his 
history showed he was unable to hold on to a job and had had 
12 major jobs since his discharge from service.  And, the 
second addendum described two additional in-service traumatic 
events leading to the service-connected PTSD. 

Based on the examination findings, the RO, in an April 1997 
rating decision, increased the disability evaluation for PTSD 
to 30 percent, effective September 22, 1995.  

Upon a review of the evidence, the Board finds that, 
effective as of September 22, 1995 but prior to November 7, 
1996, the veteran's PTSD symptomatology included heightened 
levels anxiety, insomnia, hypervigilance, depressed mood, 
autonomic reactivity, social avoidance, flashbacks and 
nightmares, and feelings of melancholy and resentfulness.  
However, he was generally appropriately dressed, hygienically 
clean with no abnormalities of posture/gait, appropriate 
affect, no evidence of psychosis, intact cognition and no 
suicidal/homicidal ideation.  In addition, the veteran was 
medically deemed to be capable of gainful employment, 
although he disputed this fact noting his self report of 
having held 12 major jobs since his discharge from service.  

As such, the Board finds that his PTSD did not more nearly 
approximate a disability characterized by ability to 
establish and maintain effective or favorable relationships 
with people considerably impaired, and with psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

The Board finds that the preponderance of the evidence is 
against the assignment of an initial disability evaluation in 
excess of 30 percent for PTSD, effective as of September 22, 
1995 but prior to November 7, 1996, under the old criteria 
for mental disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  



IV.  Initial Rating in Excess of 50 Percent for PTSD
effective as of November 7, 1996.

Records from the Gainesville VAMC dated from 1998 to 2003 
describe the treatment the veteran received for various 
health problems including psychiatric group therapy.  
Specifically, July 2000 psychiatric screening notations 
indicate the veteran was alert and oriented times three, 
denied hallucinations/illusions or suicidal/homicidal intent.  
He had anxious mood, appropriate affect, adequate psychomotor 
activity and no evidence of thinking disorder.  He was 
diagnosed with alcohol abuse and PTSD.  He was assigned a 
global assessment of functioning (GAF) score of 60, which 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

An April 2001 VA examination report indicates the veteran was 
separated from his spouse of 23 years, had three children, 
and drank one out of every three days including 15 cans 
during a bad day.  He had a history of loss of consciousness, 
but no seizures or hallucinations.  He also had a history of 
experimenting with cocaine and reported he smoked marijuana 
daily for 15 year but quit six years prior.  The objective 
medical findings note the veteran was alert and oriented 
times three, had normal speech, had euthymic mood and full 
affect, and was interactive and appropriate.  He was socially 
engaging and demonstrated no distress.  He had coherent, 
logical and goal oriented thought process; no looseness of 
associations or flight of ideas; and no suicidal/homicidal 
ideation or hallucinations.  He was diagnosed with alcohol 
abuse and PTSD symptoms.  He was also assigned a GAF score of 
60, as above described.  The examiner lastly noted that the 
veteran had symptoms of nightmares, startle response, social 
isolation and irritability, but did not have enough positive 
symptoms for a diagnosis of PTSD.  The veteran was noted to 
be seeking an increased rating due to a worsening of his 
symptoms, while at the same time declining psychiatric 
treatment. 

A May 2003 Social Security Administration (SSA) decision 
found that the veteran had not engaged in substantial gainful 
activity since January 1996, but that he returned to work on 
a full-time basis in July 2002.  As such, due to various 
disabilities including PTSD, the SSA found the veteran to be 
disabled for SSA purposes from January 1996 to July 2002.  
Additionally, the evidence includes copious medical records 
and evidence upon which the SSA based its above described 
decision.  These records are mostly duplicates of relevant 
medical evidence already of record.

Lastly, a February 2004 VA examination report indicates the 
veteran was separated from his fist wife and had three grown 
children who lived in Florida.  The veteran reported he did 
not work at this time.  However, per a review of the 
veteran's vocational rehabilitation records, he was found to 
have training in computer science and hair styling.  The 
veteran further reported he was unable to keep a job because 
he could not get along with people.  The objective findings 
noted the veteran was casually groomed, pleasant and 
cooperative with good eye contact and normal speech.  He 
reported his mood was "okay, bored" and his effect was 
deemed to be euthymic.  He had goal oriented and coherent 
thought process, no paranoia or hallucinations, and no 
suicidal/homicidal ideations or plans.  He was cognitively 
intact in orientation, calculation, recall memory, remote 
memory, fond of knowledge, recent memory, concentration and 
abstraction ability.  He was diagnosed with PTSD, and again, 
he was assigned a GAF score of 60, as above described.

In an April 2004 rating decision, the RO assigned a 50 
percent disability evaluation for PTSD, effective November 7, 
1996.  

Upon a review of the evidence, as of November 7, 1996, the 
veteran's PTSD has been characterized by anxious mood, 
symptoms of nightmares, startle response, social isolation 
and irritability.  However, the evidence does not show he has 
had hallucinations/illusions or suicidal/homicidal intent.  
He has had appropriate affect, adequate psychomotor activity 
and no evidence of thinking disorder or thought process 
abnormalities.  As well, he has been deemed cognitively 
intact in orientation, calculation, recall memory, remote 
memory, fond of knowledge, recent memory, concentration and 
abstraction ability.  

In addition, the evidence shows he has been assigned a GAF 
score of 60, which according to the DSM-IV, equates to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

In this respect, the Board notes that the veteran is 
separated from his wife and is awaiting a divorce, which 
supports the conclusion that he suffers from moderate 
difficulty in social functioning.  However, the evidence also 
shows he is interactive, appropriate, socially engaging, in 
no distress, and pleasant and cooperative, per the April 2001 
and February 2004 VA examination reports discussed above.  

Lastly, the Board acknowledges that the veteran has 
consistently reported that he is unable to obtain and sustain 
substantial gainful employment.  However, per the February 
2004 VA examination report, the examiner noted that, upon a 
review of the veteran's vocational rehabilitation records, he 
was found to have training in computer science and hair 
styling.  

In this regard, the Board notes the May 2003 SSA decision 
found that the veteran had not engaged in substantial gainful 
activity and met the SSA's definition of being disabled from 
January 1996 to July 2002.  Nevertheless, it is the Board's 
obligation to inform the veteran that the laws and 
regulations which define an individual as disabled and/or 
unable to obtain or sustain gainful employment for VA 
purposes are different from those applied by the SSA in 
arriving at its May 2003 decision.  As such, the SSA findings 
that the veteran was disabled and unable to engage in 
substantial gainful activity do not necessarily create a 
presumption of such disability/unemployability for VA 
purposes.  

Hence, the Board finds that, as of November 7, 1996, the 
veteran's PTSD symptomatology, has not more nearly 
approximate a disability characterized by severely impaired 
ability to establish and maintain effective or favorable 
relationships with people, and with psychoneurotic symptoms 
of such severity and persistence that result in severe 
impairment in the ability to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In 
addition, his PTSD symptomatology, has not more nearly 
approximate a disability characterized by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

As such, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 50 percent, effective as of November 7, 1996, 
for the veteran's PTSD, under either the old or new criteria 
for mental disorders.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  

V.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's PTSD, per se, 
has been productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the currently 
assigned ratings.  In essence, the Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability evaluation in excess of 10 percent for 
PTSD, effective as of April 28, 1994 but prior to September 
22, 1995 is denied.

An initial disability evaluation in excess of 30 percent for 
PTSD, effective as of September 22, 1995 but prior to 
November 7, 1996 is denied.

An initial disability evaluation in excess of 50 percent for 
PTSD, effective as of November 7, 1996 is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



